MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any
                                                                  Dec 26 2019, 7:07 am
court except for the purpose of establishing
the defense of res judicata, collateral                                CLERK
                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                     Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Suzy St. John                                            Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

K.C.,                                                    December 26, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-JV-1410
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marilyn A.
Appellee-Plaintiff                                       Moores, Judge
                                                         The Honorable Geoffrey A.
                                                         Gaither, Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1904-JD-387



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1410 | December 26, 2019          Page 1 of 5
[1]   K.C. appeals the juvenile court’s decision to place him in the Department of

      Correction (“DOC”). K.C. claims the court abused its discretion by placing

      him in a more restrictive environment when K.C. has a low intellect and less-

      restrictive alternative placements were available. We affirm.



                            Facts and Procedural History
[2]    On April 8, 2019, in Indianapolis, K.C. was riding in a car that was pulled

       over for a traffic violation. When the car stopped, K.C. and another juvenile

       passenger exited the car and ran from the police. K.C. was temporarily able to

       evade the police but a canine unit found him hiding between two of a semi-

       truck’s tires. While searching K.C., police found a .380 caliber bullet. Police

       later recovered a handgun capable of firing .380 caliber bullets in the area of

       the traffic stop from which K.C. had fled.


[3]    The State alleged K.C. was a delinquent for committing dangerous possession

       of a firearm. K.C. admitted possessing the firearm and left the disposition up

       to the juvenile court. The juvenile court found K.C. to be a delinquent child

       and committed him to the DOC for six months.



                                 Discussion and Decision
[4]   We initially note that “the purpose of the juvenile process is vastly different

      from the criminal justice system.” R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

      App. 2010). The goal of juvenile proceedings is “rehabilitation so that the youth

      will not become a criminal as an adult.” Id. (emphasis in original). To
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1410 | December 26, 2019   Page 2 of 5
      facilitate this goal, juvenile courts have a number of options available for

      juvenile placement: “from a private home in the community, a licensed foster

      home, a local juvenile detention center, to State institutions[.]” Jordan v. State,

      512 N.E.2d 407, 408 (Ind. 1987).


[5]   To assist juvenile courts in selecting amongst available placement alternatives,

      the Indiana Legislature has provided guidance regarding the option to be

      selected for any particular child:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and


                        (B) close to the parents’ home, consistent with the best
                        interest and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and


              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1410 | December 26, 2019   Page 3 of 5
      Ind. Code § 31-37-18-6. Within those parameters, a juvenile court has

      discretion in choosing the disposition appropriate for each juvenile delinquent,

      D.E. v. State, 962 N.E.2d 94, 96 (Ind. Ct. App. 2011), and we review its

      disposition for an abuse of that discretion. Id. at 97. An abuse of discretion

      occurs if the court’s decision is “clearly against the logic and effect of the facts

      and circumstances before it, or the reasonable, probable, and actual deductions

      to be drawn therefrom.” Id.


[6]   K.C. argues the juvenile court abused its discretion by ordering him to serve

      time in the DOC rather than in a less-restrictive placement. However, K.C., at

      only fifteen years old, has an extensive juvenile record, including true findings

      for acts that would be Class A misdemeanor resisting law enforcement, Class A

      misdemeanor theft, Level 6 felony escape, and Level 5 felony burglary. The

      court has placed K.C. in numerous alternative services and less restrictive

      placements that were intended to help him, including “family-centered

      treatment, home based therapy, supervised release, electronic monitoring, a

      mentoring program, emergency shelter care, psychological evaluations,

      residential placement at Wernle Youth and Family Treatment Center, intercept,

      evening reporting, day reporting, Project Life, home confinement, and

      substance abuse evaluation and treatment.” (App. Vol. II at 84) (formatting

      altered). Despite receiving all these services, K.C. continues to commit

      delinquent acts.


[7]   While the goal of the juvenile system is to rehabilitate youth, K.C. has

      continued to commit delinquent acts despite receiving numerous services and

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1410 | December 26, 2019   Page 4 of 5
      being placed in less-restrictive programs. Therefore, we cannot say the juvenile

      court abused its discretion by placing K.C. in the DOC. See, e.g., D.E., 962

      N.E.2d at 97 (no abuse of discretion in placement of juvenile at DOC after less-

      restrictive dispositions had been unsuccessful).



                                              Conclusion
[8]   Because K.C. has had multiple opportunities to take advantage of less

      restrictive placements, but he has continued to display delinquent behavior, the

      juvenile court did not abuse its discretion by placing him in the DOC following

      his most recent adjudication. Accordingly, we affirm.


[9]   Affirmed.


      Crone, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1410 | December 26, 2019   Page 5 of 5